DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (prev. presented US 7128806) in view of Deaton (prev. presented US 5960555), Ueda (prev. presented WO2014/148551, citing US 2016/0284532 as English equivalent, Krishnan (prev. presented US 2014/0261187), and US Patent Application Publication 2005/0136653 of Ramirez et al., hereinafter Ramirez, and 
Regarding claim 1, Nguyen teaches an etching chamber configured to perform an etching process (162 Fig 1); a holder configured to hold an object undergoing etching (100 Fig 2), wherein the holder is configured to sideload the object (Fig 9-12). Nguyen teaches the holder may move (col 4, ln 20-30), but is silent as to the movement and is silent as to a controller and does not teach the elastic buffer. In the same field of endeavor of gas processing apparatuses for device formation (abstract), Deaton teaches a holder is rotated about a central axis of the object to improve the flow of backside purge gas (col 3, ln 50-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include 
Regarding claim 2, Deaton teaches rotation at 30 RPM (col 3, ln 28-33) and at 20 RPM and 30-40 RPM (col 9, ln 30-36).
Regarding claim 3, Deaton further teaches the purge gas and the rotation art started before the process gas is supplied (col 3, ln 33-46). Therefore the combination including a controller includes the instructions configured such that this is the order of the process steps.
Regarding claim 4, Nguyen teaches the holder is sized and shaped to hold a substrate that substrate includes a wafer (abstract, col 1, ln 60-65) or lithography mask (col 1, ln 5-10) as the object. Additionally the combination as applied teaches the elastic buffer is a silicon sponge.
Regarding claim 5, Nguyen teaches the holder is configured to horizontally load the object via a horizontally facing slot (206 or notched space above 204, 205 Fig 2 and 5-13).
Regarding claim 6, Nguyen teaches the holder includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not 
Regarding claim 7, Nguyen teaches the process is a dry etching process (col 3, ln 63 to col 4, ln 5). 
Regarding claim 18, Nguyen teaches a dry etching chamber configured to perform a dry etching process (162 Fig 1); a holder configured to hold an object undergoing etching (100 Fig 2), wherein the holder is configured to sideload the object (Fig 9-12). Nguyen teaches the holder is configured to horizontally load the object via a horizontally facing slot (206 or notched space above 204, 205 Fig 2 and 5-13) that restricts movement. Nguyen teaches the holder is sized and shaped to hold a substrate that substrate includes a wafer (abstract, col 1, ln 60-65) or lithography mask (col 1, ln 5-10) as the object. Nguyen teaches the holder includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not shown (col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13). Nguyen teaches the holder may move (col 4, ln 20-30), but is silent as to the movement and is silent as to a controller. In the same field of endeavor of gas processing apparatuses for device formation (abstract), Deaton teaches a holder is rotated about a central axis of the object to improve the flow of backside purge gas (col 3, ln 50-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include the holder is rotated multiple revolutions in a single direction because Deaton teaches this improves the gas flow of the purge gas to protect the backside (note Nguyen teaches backside protection gas also in col 6, ln 44-54). Regarding the controller 
Regarding claim 21, the combination remains as applied to claim 6 above. The holder includes a top portion, a bottom portion and a side portion (see holder 120 Fig 9-13) and Nguyen has taught a clamp ((col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13). Regarding the position of the clamp, the specific position of the clamp is not disclosed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the clamp on the top portion to prevent undesired upward movement of the substrate. Further the position represents a mere rearrangement of parts. 
Claims 9-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton, Krishnan, and Ramirez.
Regarding claim 9, Nguyen teaches a dry etching chamber configured to perform an etching process (162 Fig 1); a holder configured to hold an object undergoing etching (100 Fig 2), wherein the holder is configured to sideload the object (Fig 9-12). Nguyen teaches the holder is configured to horizontally load the object via a horizontally facing slot  (lateral recess) (206 or notched space above 204, 205 Fig 2 and 5-13). Nguyen teaches the holder may move (col 4, ln 20-30), but is silent as to the movement and is silent as to a controller. In the same field of endeavor of gas processing 

Regarding claims 10-11, Nguyen teaches the holder is configured to hold a substrate that substrate includes a wafer (abstract, col 1, ln 60-65) or lithography mask (col 1, ln 5-10) as the object.
Regarding claim 12, Nguyen teaches the holder with the lateral recess (Fig 2) restricts horizontal movement (Fig 8) and includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not shown (col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13).
Regarding claim 16, the combination including the rotation of Deaton includes the holder is configured for rotation in clockwise or counter-clockwise direction because the rotation structure includes ball bearings and magnetic connection (col 9, ln 4-12) which allows for rotation in either direction
Regarding claim 17, Deaton teaches rotation at 30 RPM (col 3, ln 28-33) and at 20 RPM and 30-40 RPM (col 9, ln 30-36) and higher rotations such as 75-120 and 85-95 RPM (col 12, ln 20-25).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton, Krishnan, and Ramirez as applied to claim 12 above and further in view of Goto (prev. presented US 5,895,549).
Regarding claim 13-14, the combination remains as applied to claim 12 above. Nguyen does not explicitly teach the clamp is lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Goto teaches accommodating the object in the lateral facing recess .
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton, Ueda, Krishnan, and Ramirez as applied to claim 18 above and further in view of Goto (prev. presented US 5,895,549).
Regarding claim 19, the combination remains as applied to claim 18 above. Nguyen does not explicitly teach the clamp is lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Goto teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that are lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object (see, for example figures 6, 7 and 8). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Goto into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Goto demonstrates a wafer clamp for a holder.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton as applied to claim 12 and further in view of Volf (prev. presented US 2012/0040097).
Regarding claim 13, the combination remains as applied to claim 12 above. Nguyen teaches a clamp but does not explicitly teach the holder includes a clamp that is laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Volf teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object (50 Fig 3 and [0032-34]). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Volf into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Volf demonstrates a wafer clamp for a holder
Regarding claim 15, the combination remains as applied to claim 13 above. Volf does not teach a size of the engaging surface but teaches that it is to be minimized and engage “only a few square millimeters of the wafer surfaces”. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was modified to optimize the size of the surface to provide sufficient clamping while minimizing the contact area (results demonstrated by Volf), including a size range overlapping the range of 1-3mm because Volf teaches the area should be “only a few square millimeters” which requires lateral dimensions less than 10 mm. 
Claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton and Ueda as applied to claim 18 and further in view of Volf (prev. presented US 2012/0040097).
Regarding claim 19, the combination remains as applied to claim 18 above. Nguyen teaches a clamp but does not explicitly teach the holder includes a clamp that is laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Volf teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object (50 Fig 3 and [0032-34]). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Volf into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Volf demonstrates a wafer clamp for a holder
Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Deaton and Ueda as applied to claim 18 and further in view of US Patent Application Publication 2006/0000109 of Lin et al., hereinafter Lin
Regarding claim 20, the combination remains as applied to claim 18 above. The combination fails to teach the controller is configured to spin the holder in an alternating manner. In the same field of endeavor of apparatuses for device processing and lithography patterning substrates [0001-0003], Lin teaches that the controller is configured to alternatingly rotate the substrate [0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination to include this control feature because Lin teaches it helps avoid electrostatic charge accumulation on the wafer [0030].
Response to Arguments
Applicant’s arguments filed 02/05/2021 with respect to claim(s) 1-7 and 9-21 have been considered but are moot in view of the new grounds of rejection including Krishnan and Ramirez which teach the sponge elastic buffer on the edge of the substrate holder. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5868843 teaches a sponge device for a rotatable substrate processing apparatus (Fig 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716